 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining session as to the machine shop unit,but merely an exploratory meeting.Moreover,Crotty was gathering the material to present to Eubanks who, by reasonof his position,was the officer who ultimately had to make the decision of whetherto continue to deal with the Union.Eubanks' hesitation in making this decision isunderstandable in the light of the grave consequences that could,and in this case did,result from such decision.However,he did make the decision before any bargain-ing of any consequence occurred with regard to the machine shop employees.The failure of Crotty to fully set forth to Garnes why the Respondent had doubtsas to the Union'smajority status is explained by the impression of Crotty that hedid not have to explain the basis for his doubt if the Respondent refrained fromantiunion activity and filed a representation proceeding.17In all of the circum-stances here presented this explanation is entirely plausible.The failure to explaindoes not,in and of itself,establish lack of good faith.Upon all of the foregoing,therefore,I find that the Respondent did have a good-faith doubt as to the Union's majority status when it refused to further bargain withthe Union. I cannot, upon the evidence presented, find that the Respondent's refusalto bargain,its insistence upon an election,and its filing of a representation petition wasmerely a "gimmick,"as contended by the Union,which was motivated by a rejectionof the principles of collective bargaining or by the desire to seek time in which todestroy the Union'smajority status.Accordingly,I shall recommend dismissal ofthe complaint.lsCONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent did not engage in an unfair labor practice in violation of Section8 (a) (5) and(1) of the Act, as alleged in the complaint.[Recommendations omitted from publication.]171 do not pass upon Respondent's contention that its filing of the petition and itsrefraining from antiunion activity satisfied the requirements of the Act and that It didnot have to show more to establish its defense. Since the entire record established goodfaith I do not need to consider the narrower basis of defense1H I do not findN L.R B v. Auto Ventshade,Inc.,276 F 2d 303 (CA. 5),dispositive.Aside from the 'fact that the Respondent here does not deny its initial obligation tobargain as a successor,in that case the decertification petition relied on by the employeras proof of its alleged good-faith doubt was filed longafterthe refusal to bargain.American Flint Glass Workers' Union of NorthAmerica, AFL-CIOandGlass Container Manufacturers Institute.Case No.8-CB-406.September 22, 1961DECISION AND ORDEROn July 8, 1960, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices andrecommending that the complaint be dismissed, as set forth in theIntermediate Report attached hereto.Thereafter, the General Coun-sel and the Charging Party filed exceptions to the Intermediate Re-port and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-133 NLRB No. 47. AMERICAN I FLINT GLASS WORKERS' UNION, ETC.297mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tion of the Trial Examiner.The reasons advanced by the General Counsel and relied upon byour dissenting colleague for finding the disputed clause in the case tobe illegal were rejected by the Trial Examiner after thorough andcareful analysis.For the reasons fully detailed in the IntermediateReport, we agree with the Trial Examiner's view that article 7 of thecontract between the Respondent and the Institute does not providefor a closed shop and also does not grant to Respondent a 30-day ex-clusive referral period.Moreover, even assuming that article 7granted exclusive referral rights for 30 days, this would not renderthe contract unlawful, nor does the record show any discriminationin its enforcement.'[The Board dismissed the complaint.]MEMBER RODGERS, dissenting :I would not dismiss the complaint here.Since 1948, the Respondent and the Institute have maintained andenforceda seriesof bargaining contracts containing the followingclause :ARTICLE 7: EMPLOYMENT-In the event the Manufacturerisunable to secure competent Journeymen Mould Makers, theManufacturer shall request the [Union's] shop committee to sup-ply Journeymen Mould Makers, and if competent JourneymenMould Makers are not furnished within 30 days after the com-mittee has been notified, then the Manufacturer shall have theprivilege to draw labor from any source, and at least the mini-mum rate shall be paid to anyone hired and placed on a MouldMaking job.Application for work shall be made to the employ-ment department of the Manufacturer.In 1959, when the parties were discussing a renewal contract, the Re-spondent insisted upon the retention of this clause.When oppositionto this demand was offered by the Institute, the Respondent struck toenforce its position.Ultimately the Institute agreed to retain theclause, and the parties have maintained and enforced this clause todate.As properly noted by the Trial Examiner, the resolution of the vio-lations alleged in the complaint hinges upon the construction given to1 SeeLocal 357, International Brotherhood of Teamsters,Ohauffeure,Warehousemenand Helpersof America (Los Angeles-SeattleMotorExpress)v.N.L.R.B.,365 U.S. 667,decided after the issuanceof theIntermediate Report.Withoutimplying any agreement or disagreementwiththe Board's decision inEbascoServices, Incorporated,107 NLRB617, inwhich wedid not participate,and upon whichour dissenting colleague relies, we notethatthat case is a factually distinguishable one. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD:article 7 of the contract.My colleagues are finding that the term`Journeymen Mould Makers" is synonymous with the word "crafts-men," and that article 7 does not, therefore, establish the requirement,of union membership as a condition of employment. In my opinionthis interpretation is unrealistic.In the context of this case it is clear that the term "Journey-men Mould Makers" means members of Respondent. During the 1959bargaining negotiations, Mr. Martin, principal spokesman on behalf'of the Institute, repeatedly stated to the Respondent that he construedthe phrase to mean members of the American Flint Glass Workers'Union, and that the retention of the clause in succeeding contractswould therefore be unlawful because it provides for a closed shop andpreferential hiring in favor of Respondent's members.2At no timedid the Respondent deny, or explain away, the accuracy of this in-terpretation; its only comment was that the clause was legal. In fact,during the course of these same negotiations, the Respondent's presi-dent stated that article 7 should be retained because "it was only fairthat the Union should have thirty days in which to supply Journey-men Mould Makers so that the Union could keep the industry suppliedwithunion mould makers"[emphasis supplied].Furthermore, theRespondent strenuously objected to a substitute provision offered bythe Institute which would have eliminated themandatoryrequirementin article 7 that for 30 days Institute members must exclusively relyupon the Respondent for the supply of workers?In view of the foregoing, it seems apparent that the phrase "Jour-neymen Mould Makers" means members of Respondent and that Re-'spondent's insistence upon retaining article 7 was to ensure retention,of the sole channel of employment for its members.Thus article 7means that the employer-members of the Institute obligate themselvesto hire only members of Respondent-an obligation which clearly con-stitutes a closed shop and which is illegal under the Act .4Further-more, article 7 means that in the event the employer-members of theInstitute are unable, on their own initiative, to'secure members of the2 This construction of the meaning of article 7 is further bolstered by the fact that dur-ing the negotiations spokesmen for the Institute repeatedly raised the question of thepotential cost liability which would arise under the Board'sBrown-01d8remedy in theevent the parties continued to accord preferential treatment to Respondent'smembersThe Institute expressly pointed out to the Respondent that if the 48-hour exclusivepreference provided under the contract in theMountain Pacificcase was deemed to beviolative of the Act,then the 30-day provision in article 7 was clearly illegal.Althoughthe Institute then asked the Respondent to make comment upon this position,neithercomment nor question followed.3 As noted,article 7 requires that "the Manufacturershallrequest the (Union's] shopcommittee to supply Journeymen Mould Makers."On September 11, 1959,the Instituteproposed the deletion of the word"Manufacturermayrequest his shop committee to supply a list of names of JourneymenMould Makers from which hemayfillthe job opening"[Emphasis supplied.] 'Thissubstitute was rejected by the Respondent.,Incorporated,107 NLRB 617, 618 AMERICAN FLINT GLASS WORKERS' UNION, ETC.299Respondent, they are additionally obligated to relinquish their rightto hire any other applicants for 30 days; and during that period theRespondent is the sole and exclusive source for obtaining employees-i.e., the sole source from which only union members can be obtained.Thus, article 7 not only establishes a closed shop, but it also establishesa discriminatory, exclusive referral arrangement.Article 7, thereforenecessarily encourages union membership unlawfully.In sum, I would find that the Respondent caused or attempted tocause the employer-members of the Institute to discriminate againsttheir employees in violation of Section 8(b) (2) of the Act, by engag-ing in a strike to obtain the unlawful clause and by executing andmaintaining a contract containing such clause .5 I would further findthat the Respondent refused to bargain in good faith in violation ofSection 8 (b) (3) of the Act, by insisting, to the point of impasse dur-ing bargaining negotiations with the Institute, that the unlawfulclause be included in any agreement reached between the parties.'5 Bricklayers,Masons and Plasterers International Union, at at.(Selby-Battersby &Company),125 NLRB 1179, 1183.6N.L.R.B v. Wooster Division of Borg-Warner Corp.,356 U,S 342 ;Bricklayers,Masonsand Plasterers International Union, at at,id, at p. 1184.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Glass Container Manufacturers Institute,New York,New York,againstAmerican Flint Glass Workers' Union of North America,AFL-CIO, Toledo,Ohio,the Respondent Union herein,the General Counsel issueda complaint and amended complaint alleging violations of the National Labor Rela-tions Act, 61 Stat. 136.In substance the complaints alleged that by insisting in collective-bargainingnegotiationswith the Institute upon a certain contract clause, more specificallydescribed hereinafter,by striking to secure such clause, and by thereafter executinga contract containing it, the Respondent Union violated Section 8(b) (2) and (3)of the Act.The Respondent filed an answer denying the commission of unfairlabor practices.Upon due notice, a hearing was held at Toledo,Ohio,on March 15,16, and 17,1960,before the duly designated Trial Examiner.All parties appeared, were repre-sented by counsel,participated in the hearing,and were afforded full opportunityto present and to meet evidence, to engage in oral argument,and to file briefsand proposed findings.Upon the basis of the entire record in the case, and after consideration of all therelevant evidence and contentions,and the testimony and demeanor of witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE INSTITUTEThe Institute,the Charging Party herein,isand has been at all times materiala corporation organized and existing under the laws of the State of Ohio,with itsprincipal office located in New York City. It is a trade association handlingproblems of mutual interest to the glass container industry, and is the authorizedbargaining representative of 33member companies engaged in the business Ofmanufacturing glass containers;and operating 80 glass container plants located invarious States throughout the United States. In this capacity the Institute, on behalfof its member companies,negotiates industrywide agreements with the RespondentUnion.The annual sales of the companies exceed$1,000,000,000,and each of saidcompanies annually'ships finished products valued in excess of $50,000 to pointsoutside the State in which its plants are located.'.' ' 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is admitted that the Institute and its members, herein sometimes referredto as the Employers, are all engaged in commerce within the meaning of Section2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDAmerican Flint Glass Workers' Union of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe basic issue, simply stated, is whether a clause relating to hiring which, fora number of years, has been in collective-bargaining contracts between the Instituteand the Respondent, and covering mould makers and mould making apprentices,is illegal in that it requires preferential hiring of union members and is closed shop.This clause, referred to as article 7 (its number in the 1957 contract), reads asfollows in that agreement:ARTICLE 7EMPLOYMENTIn the event the Manufacturer is unable to secure competent JourneymenMould Makers, the Manufacturer shall request the [Union's] shop committeeto supply Journeymen Mould Makers, and if competent Journeymen MouldMakers are not furnished within 30 days after the committee has been notified,then the Manufacturer shall have the privilege to draw labor from any source,and at least the minimum rate shall be paid to anyone hired and placed on aMould Making job.Application for work shall be made to the employmentdepartment of the Manufacturer.The clause was continued in the 1959 contract (adopted November 2, 1959, andeffective September 1, 1959, thru August 31, 1961) as article No. 9 thereof, undercircumstances to be related; with the addition ofa caveatto the effect that thelegality of the provision was under consideration by the Board and would be deletedif found to be illegal.Thecaveatreads as follows:(The legality of this article is being considered by the National Labor RelationsBoard. If it is found to be illegal then it shall become inoperative and shallbe deleted from the contract.)Mould making is a skilled craft, generally requiring the serving of a 4-yearapprenticeship, certain elements of which are regulated by contract provisions.Union membership is not a condition of becoming an apprentice, though apparentlyall apprentices are union members.Apprentices are selected by the employer.Atthe end of the apprenticeship period the determination as to whether an apprenticeis qualified to become and to be employed as a finished mould maker is determinedby the employer; the Union has no control in the matter. There are about 3,000journeymen mould makers in the country; some 2,600 of them in the glass industry,about 2,000 of whom are covered by the Institute contract.All or substantially allmould makers in the glass container industryare members of the Respondent Union.'The Genesis of Article 7For many years mould makers and apprentices employed by members of theInstitute have been represented by the Respondent Union pursuant to collective-bargaining contracts on an industry basis.Prior to 1948 those contracts specificallyprovided for members of the Union to be given preference in hiring.Thus the1947 contract contained the following hiring clause:RULE 1.-The right of employer to hire and discharge employees is herebyacknowledged, and it is understood that when mould makers are needed,members of the American Flint Glass Workers' Union shall be given preference.In the event of employer being unable to secure competent Union mouldmakers, the Management shall request the Shop Committee to supply Unionmould makers nand if competent Union mould makers are not furnished within1There is some dispute, unnecessary to resolve, as to whether there are any nonunionmould makers.Charles M. Scheff, president of the Union, testified that there are such.On the other hand, A. J. Martin, director of labor relations for the Institute, testified thathe knew ofno nonunionjourneymen mould makers.The precise fact is not of criticalimportance. AMERICAN FLINT GLASS WORKERS' UNION, ETC.301thirty (30) days after the Committee has been notified, then the employershall have the privilege to draw labor from any source, and at least the minimumrate shall be paid to anyone hired and placed in a Union job.Following the passage of the Taft-Hartley Act, which made such preferenceillegal, this clause was revised in order to comply with the amended Act.At thattime the language was changed to its present form.TheThatcherCaseThatcher Glass Manufacturing Company,Inc., is oneof the members of theInstitute covered by the collective-bargaining contracts. In May 1957, in a caseinvolving that Company, the Board held that the preamble of the 1955 contractcontained a union-shop clause.(Thatcher Glass Manufacturing Company, Inc.,117 NLRB 1724.) In that case an employee of Thatcher was laid off for failuretomake certain payments to the Union.The defense of the Company and theUnion was that the contract contained a union-security agreement in the preamblethereof.The preamble stated, in pertinent part, thatThis contract . . . is a union shop contract through which the Manufacturersrecognize the Union as the sole collective bargaining agent for all em-ployees . . . , in accordance with existing Federal and State statutes.The preambles of the 1957 and 1959 contracts contain that identical language.In theThatchercase the Board concluded, on the basis of the evidence, that theparties intended by the preamble to, and did, enact a lawful union-shop clause re-quiring employees to acquire and maintain membership in the Union after 30 days'employment.The Board further found the practice at Thatcher to be to enforcethat clause.Consequently the Board held that the 1955 contract was "a valid union-security agreement consistent with the Act's requirements.a lawful unionsecurity agreement."However, the General Counsel there did not contest thelegality of the arrangement.The sole question presented was whether the quotedlanguage from the preamble constituted a union-shop clause.In theThatcherdecision it is also stated that in 1948 the parties dropped thepreferential hiring requirement.Thus, Trial Examiner Thomas N. Kessel's Inter-mediate Report, adopted by the Board, relates that "The first contract between theparties executed in 1948 after enactment of the Taft-Hartley amendments droppedthe preferential hiring provision."On the basis of theThatcherdecision I find (1) that at least since 1955 the con-tracts have contained a union-shop clause in the preambles thereof, and (2) that the1948 contract dropped the requirement for preferential hiring of union members.Nevertheless, despite theThatcherdecision, and notwithstanding that the 1959contract contains the identical language found inThatcherto establish a union shop,the 1959 contract incorporates a new and additional article, not found in any previouscontract, entitled "Union Shop."This article is as follows:ARTICLE 2UNION SHOPEmployees who are members of the Union on the effective date hereof shallcontinue their membership in the Union for the duration of this contract; newemployee to membership who is ineligible for Union membership or to issue athe date it is signed, or the date on which their employment begins, whicheveris later, become and remain members of the Union for the duration of this con-tract.Nothing herein shall be construed as requiring the Union to admit anyemployee to membership who is ineligible for Uniin membership or to issue aJourneyman Mould Maker card to any employee who has not completed hisapprenticeship.The provisions of this Article shall be administered in accord-ance with Section 8-a(3) of the National Labor Relations Act and other appli-cable federal and state laws.The General Counsel's evidence indicates that this provision was included at theinsistence of counsel for the employers out of an abundance of caution.The 1959 NegotiationsAccording to the testimony of A. J. Martin, during the 1952 negotiations and on anumber of occasions thereafter he suggested to the union representatives that article 7 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe eliminated from the contract,giving as reasontherefor that the provision gavepreferenceto union membersin employment and would be considereda closed-shopcontract by the Board and the courts.On each such occasion the Union's onlyresponse,in sum,was that the clause was legal and shouldremain.On February 28, 1956, the Board handed down its decisionin theso-calledBrown-Oldscase(United Association of Journeymen & Apprentices of Plumbing & Pipe-fitting Industry, et al. (J. S. Brown, et a!.),115 NLRB 594). The Board there held,in sum, that in cases involving illegal preferential hiring or closed-shopagreementsthe respondent employers and unions should be required to reimburse all employeescovered by the agreement for all dues and other payments made to the union be-ginning6 months prior to the date of service of the unfair labor practice charge.In the 1959 negotiations the employers unsuccessfully proposed the deletion ofarticle 7.Their representatives stated, in that connection, that prior to theBrown-Oldscase an illegal union-security clause merely made the contract not a bar to anelection, but thatBrown-Oldshad added substantial elements of financial liabilitywhich the employers wished to avoid.The Union's reply was, insum, asbefore: thegeneral response that the clause was legal and shouldremain inthe contract untilthere was a contrary ruling.The 1959 negotiations began in Atlantic City, New Jersey, about July 21, 1959,and concluded in Pittsburgh, Pennsylvania, on November 2 with the execution ofthe 1959 contract referred to above.From September 13 to November 2, the Unionwas on strike and picketed the employers' operations because of inability of theparties to reach agreement on a number of outstandingissues-amongthem theproposed deletion or amendment of article 7.At the time the strike began the parties were in disagreement with regard to severalcontract issues; specifically, article 7, wages, holidays, grievance or arbitration pro-cedure, hours of work, and no-strike no-lockout and expiration provisions.OnSeptember 15, 2 days after the strike began, the Institute filed the instant charge.On October 20 the employers agreed to the Union's proposal -to continue article 7,with agreement that the Union would abide by any final decision on the unfair laborpractice charge.Negotiations continued on the other outstanding issues until accordwas reached on all points.The ultimate agreement with respect to article 7 includedthe addition to the contract of the new union-security clause, article 2, quoted above.During the negotiations the employers revised their proposals on article 7 a num-ber of times in an effort to secure acceptance by ,the Union, but the Union's positionremained throughout substantially unchanged.The employers' first proposal on the subject was to delete article 7, and to givetheUnion a security clause similar to that ultimately adopted. In addition, theemployers proposed that the Union indemnify them from liability in connection withenforcement of the securityclause-aprovision which the employers abandonedshortly thereafter.In August the employers suggested a sentence to the effect thatat least the minimum rate would he paid to anyone working in a journeymen mouldmaking job.The apparent reason for this action was that some of the union repre-sentatives had intimated that the real ground for the employers'insistence uponelimination of article 7 was to avoid obligation to pay the journeymen's scale. Ithas been seen that article 7 required the payment of minimum rates to anyoneworking a mould making job. Just prior to the strike the employers submitted arevised proposal, the effect of which was to retain article 7 with changes in certainlanguage which the employers regarded as objectionable.That proposal was thatarticle 7 read as follows:In the event a Manufacturer is unable to secure qualified employees to fill open-ings on mould making jobs, the Manufacturer may request his shop committeeto supply alistof namesof Journeymen Mould Makers from which he mayfill the job opening.At least theminimum rateshall be paid to anyone hiredand placed on a journeyman mould making job. Application for work shall bemade to the employment department of the Manufacturer.We turn nowto the conclusionsto be drawn from these events.Concluding FindingsThe General Counsel contends that article 7 is illegal, both by itselfand as inter-preted; further that by insisting to the point ofimpasseupon article 7, by strikingto enforceitsdemandsfor such provision, and by entering into the 1959 contract'containingit,the Union attempted to and didcause the Institute and its membersto discriminateillegally against employees and refused to bargain collectively in goodfaith. AMERICAN FLINT GLASS WORKERS' UNION, ETC.303The General Counsel concedes that the violations hinge entirely on the illegalityof article 7: if the article is not unlawful it involved conditions of employment uponwhich the Union would be legally entitled to insist as a condition of agreement, andfor which it could validly strike to secure acceptance by the employers.On theother hand, if article 7 is unlawful it was a refusal to bargain for the Union tomake its retention a substantial issue in the negotiations.National Maritime Unionof America, et a!.,78 NLRB 971, 981-982.Article 7, the General Counsel says, is both illegalper seand as properly con-strued.He also has alternative theories as to the illegality of the article.First, hemaintains, the phrase "Journeymen Mould Makers" means members of the FlintGlass Workers' Union. Secondly, he says, even if the phrase is not to be so inter-preted, article 7 is invalid because it gives the Union exclusive right to providejourneymen mould makers to the employers during the 30-day period specifiedtherein-such a monopoly under the circumstances contravening the principles laiddown by the Board in theMountain Pacificcase (119 NLRB 883, 893,et seq.).2The General Counsel's contentions in support of this position may be stated asfollows.The Institute's negotiators for several years told the Union that the clause re-quired the employers to prefer union members and amounted to a closed shop,without denial by the Union that the contract should be so construed.Moreover,theUnion never explained to the employers' representatives its reasons why thearticlewas legal.In addition, during the negotiations Union President Scheffassertedly said that the union officers felt that since article 7 was legal, it wasonly fair that the Union should have 30 days in which to supply journeymenmould makers so that, the Union "could keep the industry supplied with unionmould makers."At another point in the negotiations, in late August, PresidentScheff assertedly said that unless the employers accepted the union position onarticle 7 the parties would "be here for a long time."The General Counsel advances further considerations as supportive of hisposition.Thus, he says, the Union was apparently not satisfied with the union-shop provision offered by the employers, therefore it must have desired somethingmore-and illegitimate-in the way of union security.Certain portions of theunion constitution are alleged to require unlawful union preference, the most sig-nificant being a clause to the effect that "accepting work in a non-union housewithout first having obtained permission from the International Union" is conduct"unbecoming a member," subjecting one to "fine or expulsion or both" (articleXVI, section 3(e)); and another to the effect that members shall "endeavor toestablish and make permanent and use all honorable efforts to secure employmentfor any member of this Union in preference to all others" (preamble). In addi-tion, the contract defines mould making and gives jurisdiction to the Union overall such work.This, the General Counsel contends, is unlawful when consideredin conjunction with the constitutional provisions.There is also significance,according to the General Counsel, in the fact that the phrase "Journeymen MouldMakers" is capitalized.The final contention is that if all members of a craft areunion members, it is unlawful for an employer to contract to hire only membersof the craft so long as there are other persons capable of doing any part of the workof the craft.The Union's position is simply that the article is legal; that the phrase "Journey-men Mould Makers" merely means craftsmen and not members of the Flint GlassWorkers' Union; that the purpose of the article is to prevent the dilution of thecraft by the hiring of unskilled or incompletely skilled persons to fill mould makingjobs; and that the Union has no exclusive right at any time to provide labor forthe employers.The various contentions of the parties are either specifically or necessarilydisposed of in the following discussion and findings.I find the General Counsel's contentions unsustained. It is my conclusion andjudgment that article 7 neither requires the hiring of union members nor grants theUnion exclusive authority to supply employees to the employers at any time. Inaddition, I find that the employers retain authority to reject any job applicantsreferred by the Union.2TheMountain Pacificdecision setsup certainstandardsgoverningagreements givinga union exclusive authority to hire or to supply labor for an employerBriefly, to belegal, suchagreementsmust provide explicitly (1) that selection of employees be on anondiscriminatory basis unrelated to union considerations of, any kind, (2) that the em-ployer retain the right to reject any, job applicant referred- by the, union, and (3) thatallprovisions of the hiring arrangement be adequately posted 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Journeymen Mould Makers"Article 7 is clear and unambiguous.The word "journeyman" is a word ofcommon usage defined by standard authorities as follows.Webster's New International Dictionary, 2d ed.: "... a worker who has learneda handicraft or trade."The Century Dictionary: "A workman or mechanic who has served his appren-ticeship; specifically a qualified mechanic employed in the exercise of his trade."Funk and Wagnalls College Standard Dictionary: "A mechanic who has learnedhis trade."Dictionary of Occupational Titles, 2d ed.: "A general term applied to a workerwho has served a specified period of time as an apprentice in learning a trade orcraft."In the interpretation of a contract words are to be given their ordinary meaningunless the circumstances indicate that a different construction has been adopted bythe parties.Restatement of Contracts, 235; 12 American Jurisprudence, Contracts,236.And where the words of an integrated written agreement are unambiguous,theirmeaning is to be determined from the agreement itself.Parol evidencecannot alter the interpretation derived from a distributive reading of the instrument.The Board has said, ". . . we will not accept parol evidence to establish modifi-cation of written union-security agreements."Jersey Contracting Corp.,112 NLRB660, 662.Nothing in the contracts here suggests that the phrase "Journeymen MouldMakers" was intended by the parties to mean anything other than craftsmen qualifiedto engage in the occupation of mould making.The suggestion that it meant amember of the Flint Glass Workers' Union makes surplusage of, and is incon-sistent with, the valid union-shop provision which the Board found in theThatchercase to have been incorporated in the contract.For if article 7 established aclosed shop, the union shop in the preamble is both redundant and without appli-cation:An employee cannot have 30 days in which to join the Union if he mustbe a member before he can be hired. In this connection it will be noted thatarticle 10 of the 1957 contract and article 12 of the 1959 contract contain referencesto"UnionJourneymen Mould Makers"; [emphasis supplied] suggesting that wherethe parties intended to refer to union associations they did so explicitly.3The construction urged by the General Counsel suggests that the parties neithereffected nor intended any change when they modified the contracts after the passageof the Taft-Hartley Act.While this, of course, could be possible, there is nosubstantial evidence from which to infer such artifice.Moreover, that conclusionwould require me to make a finding contrary to the Board's holding in theThatchercase to the effect that the preferential hiring provisions were eliminated from thecontracts following the Taft-Hartley amendments.I therefore find that article 7 is not to be interpreted in its contractual contextas importing a requirement of union membership as a condition of, or considerationin, hiring.Nor is there any substantial basis in factsdehorsthe contract to vary the ordinarymeaning of its language.There is no competent evidence that article 7 was ad-ministered in preferential or illegal fashion, or any instance of an applicantfor employment being required or requested to establish membership in the Unionas a condition of hiring.There is no evidence of publication of any such policy,either by the employers or by the Union, unless the assertions (referred to above)by employer representatives to the Union be considered such.There is no evidenceof any interpretations or instructions issued by responsible employer officialsestablishing a policy of requiring union membership as a condition of hiring, orgiving preference in employment to union members.There is no competent evi-dence that the Union ever insisted that article 7 should be so construed orinterpreted .4s The reference in those articles is to the apprentice program.They provide, in part,that each mould shop employing two or more "Union Journeymen Mould Makers" shallbe entitled to one or more apprentices, in accordance with the number of journeymenmould makers employed.`A. J. Martin testified that he had been informed that certain unidentified unionofficials ona local level had taken the position that "Journeymen Mould Makers" meantunionmembers.Such evidence was excluded as hearsay.No direct evidence on thepointwas offered.Union President Scheff denied that any such interpretations repre-sented unionpolicy,and deniedknowledge of their occurrence. In this connection seethe testimony of Harry J. Mulaney, vice president of Thatcher Manufacturing Company, AMERICAN FLINT GLASS WORKERS' UNION, ETC.305In sum, neither in the words of the contract itself, nor in the practices or inter-pretations of the parties under it, despite the fact that it has been in existenceapproximately 12 years, is there to be found any probative indication that thephrase "Journeymen Mould Makers" means anything other than craftsmen quali-fied to perform mould making. The testimony of Union President Scheff is that thatiswhat the provision means.Nowhere is there any substantial evidence incontradiction.It is true that A. J. Martin testified that he construed the phrase to mean a mem-ber of the Flint Glass Workers' Union.His interpretation, however, was based onthe fact that,, in his view, all journeymen mould makers in the industry are unionmembers; hence a journeyman mould maker could not be other than a Flint GlassWorker.Thus, questioned as to the basis for his construction of the phrase, Martintestified:My testimony was that a journeyman mould maker was one carrying anAmerican Flint Glass Workers' Union Journeyman card, and that was based onthe fact that there is no other journeyman mould maker, so far as I know, inthe industry except those in the American Flint Glass Workers' Union. [P. 433.]And again, ". . . there are no other journeymen mould makers." (P. 448.)The fact, even if correct (see footnote1, supra)that all journeymen mould makersare members of the Union, does not, of course, tend to establish that union mem-bership is required as a condition of hiring as a mould maker.That the words "Journeymen Mould Maker" are capitalized might, in appropriatecircumstance, have significance; but does not appear so here.Scrutiny of the con-tracts reveal a number of other words or phrases which are capitalized withoutapparent extracurricular import: "Manufacturer," "Union," "MouldMakers,""ApprenticeMould Makers," and "Mould Making Department."The fact thatjourneymen mould makers is capitalized in article 7 seems of no material effect onthe issues.The 30-Day ProvisionApart from his contention as to the meaning of the phrase "Journeymen MouldMakers," the General Counsel urges that article 7 gives the Union an exclusive rightto supply mould makers during the 30-day period. I do not so interpret it; nor, ap-parently, do the industry spokesmen.A. J. Martin testified that as the industryconstrues article 7, the employers are free to hire a journeyman mould maker atany time-if they can find one.5It is therefore found that article 7 does not give the Union exclusive right to supplyjourneymen mould makers at any time. It does effectively prevent the filling ofmould making jobs with persons other than journeymen, until the shop committeehas had 30 days in which to find available journeymen for reference.There is noprovision, however, depriving the employer of right to find and hire journeymenduring that period, or denying him right to reject applicants referred by the Uniop.Article 7 specifically provides that "application for work shall be made to the em-ployment department of the Manufacturers."It seems apparent, particularly in view of the scarcity of journeymen mouldmakers, that the purpose of the 30-day provision was, as President Scheff testified, toprevent dilution of the craft; that is, before an employer could hire nonjourneymento fill mould making vacancies the Union was to be given a 30-day period in which toattempt to supply journeymen.This purpose is neither attacked nor does it appearillegitimate.During the interim the employer is free to hire or reject journeymen.And at the end of the 30-day period he is free to fill the mould making vacancywith "labor from any source," skilled or unskilled, so long as he pays the minimumrate for the classification. It seems fair to conclude, as President Scheff testified, thatone of the reasons the Union desired the retention of article 7 was to minimize thepossibility of dilution of the craft.I conclude that article 7 did not on its face require preference to union membersin hiring, did not establish a closed shop, and did not give the Union exclusive rightto supply or refer employees to the manufacturers. I further conclude that there isno substantial evidence that the parties mutually interpreted article 7 to that effect,or that the administration of the contract or the hiring practices thereunder reliablyreflect any such conditions.In theThatchercase at pages 132-133 of that transcript, indicating that at the Thatcherplant union membership was not a consideration In the hiring of mould makers.5 The testimony indicatesthatjourneymen mould makers are in such short supply thatsome plants have waited months before being able to secure any.624067-62-vol. 133-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat the union representatives did not during the negotiations deny employer sug-gestions that article 7 did give such preference and constituted a closed shop, andfailed to specify particular reasons in support of the Union's assertions as to thelegality of article 7, is of no significance in the light of all the circumstances.Thefailure of the Union to deny the correctness of the employers'suggested construc-tion of the contract is some evidence as to interpretation;under appropriate circum-stances it might be dispositive.It is not enough,however, standing alone;nor is it inthe context of the other facts which we have.For in large measure the em-ployers'assertions were legal conclusions apparently based,as we have seen, on theessentially irrelevant fact that all or virtually all mould makers were union members.In such circumstances the employers'statements that the article was illegal are nomore probative on the issue that are the Union's assertions that it was legal.The failure of the Union to specify particular grounds for its contention as tolegality is also of no significance.The evidence establishes that the Union did notalways explain its position on other issues in the negotiations.Moreover, the em-ployers did not ask for any specifications.Their testimony is that, knowing theUnion's position,they were not interested in a statement of its reasons.With regardto President Scheff's asserted declaration that it was only fair that the Union shouldhave 30 days in which to keep the industry supplied with"union mould makers,"President Scheff could recall no such declaration.He admitted,however, havingsaid that the Union needed 30 days to find skilled mechanics.I find nothing sinisterin either remark.We have seen that the employers were free to hire journeymen atall times, and that the Union had no exclusive right to supply or to refer applicants.In the absence of an exclusive hiring arrangement there is nothing illegal about theUnion referring only unionmen,or attempting to keep the industry supplied withunion mould makers.That the contract defines and gives the Union jurisdiction over all mould makingin the employers'plants, and that the Union's constitution may be construed to forbida union member from accepting work in a"non-union house" without permissionfrom the International, and members bidden to attempt to secure preference andpermanence of employment for union members,does not make the contract unlaw-ful.In the first place,the union constitution is not incorporated in the contract, andthe employers are not bound to hire through the Union.In such a circumstanceunion laws designed to assure closed shop or preferential hiring practices are not il-legal.Miami Valley Carpenters District Council,et al. (BowlingSupplyand Service,Inc., et al.),127 NLRB 1073.In the second place,the union rules involved hereare not necessarily to be construed as requiring closed shop or union preference inhiring.The phrase"non-union house"may refer only to establishments withoutunion contracts,or not maintaining union standards. In the absence of evidence ofinterpretation no valid conclusion of illegality can be drawn.The provision in thepreamble of the constitution regarding the securing of preference in employment forunion members is modified by the requirement that the effort be by "honorableefforts."The constitutional clauses are not unlawful in the light of this record; nordo they create a sinister backdrop for interpretation of the provisions of the con-tract.Other contentions regarding the constitution do not require consideration.In the circumstances of this case,the fact that the Union consistently rejectedevery suggestion of the employers for modification of article 7 is not evidence ofillegal union motivation or interpretation.Insistence upon the retention of a legalstate of affairs does not become unlawful merely because reasonable alternativesare suggested-even if they be perhaps more clearly valid.The Union was under-standably reluctant to abandon familiar language which it considered adequate,lucid,and proper. Its attitude in this regard was nothing new.Trial Examiner Kes-sel's Intermediate Report in theThatchercase(p. 1727)relates how the union yearafter year opposed the inclusion in the contracts of specific provision requiring theacquisition of union membership after 30 days'employment,on the ground thatthe existing language adequately expressed the intent of the parties.A. J. Martintestified that at one point in the instant negotiations President Scheff told the em-ployer representatives that article 7 "had been in the contract for twelve years andnobody had ever been harmed by it and he thought it should remain as written."Under the circumstances the Union's insistence upon retention of the language ofarticle 7 does not import anything improper.That the contract defines mould making and gives the union jurisdiction over suchwork is not controlling.Such a provision does not invalidate a collective-bargainingcontract not otherwise illegal.Finally,the contention must be rejected that if all journeymen in a craft are unionmembers, and there are other persons capable of performing some of the work of PLUMBERS AND PIPEFITTERSLOCAL UNION 142, AFL-CIO 307the craft,it is unlawful for an employer to contract to hire only journeymen to fillvacancies in the craft.Such a holding would make it illegal to agree to hire onlyplumbers to do plumbing work if pipefitters were capable of doing any of it; stonemasons if bricklayers can lay stone; diemakers if machinists run lathes; roofers wherecarpenters can lay shingles.Some of the work of some crafts can be performedby the traditional handyman.The General Counsel's contention is rejected. In myview,so long as the arrangement is not for the purpose of preferring men on thebasis of their union membership rather than on the basisof theirprobable skill, anagreement to hire only journeymen in the craft is not illegal.Journeyman status isan acceptable indicium of likely competence at the trade.Indeed,its very purpose isto serve as such evidence.Recognition of that fact is not inconsistent with thestatute.In any event,in the instant case, the employers were free to hire non-journeymen after the 30-day period.Hence they were not completely restricted tothe employment of journeymen.It is now found that article 7,and its successor article 9, do not establish closed-shop or preferential hiring conditions in the plants of Institute members, and aretherefore not illegal.In accordance with the concession of the General Counsel,under such circumstances the Union was entitled to insist in the negotiations upon suchan article as a condition of agreement.Whether it in fact did so need not,there-fore,be determined.In view of these findings other contentions of the GeneralCounsel do not require consideration.It is found that the evidence does not establish any of the allegations of unfairlabor practices alleged in the complaint.Itwill consequently be recommended thatthe complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Glass Container Manufacturers Institute and its employer members are engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.The Respondent,American Flint Glass Workers' Union of North America,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.TheRespondent has not engaged in any of the unfair labor practices alleged inthe complaint.[Recommendations omitted from publication.]Plumbers and Pipefitters Local Union No. 142,AFL-CIOandWilliam MateraPlumbers and Pipefitters Local Union No.142,AFL-CIOandShop-RiteFoods,Inc.,d/b/a PigglyWiggly.CasesNos.23-CC-72 and 23-CC-73. September 22, 1961DECISION AND ORDEROn October 25, 1960, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondentdid not engage in certain other unfair labor practices and recom-mended that the complaint be dismissed with respect thereto.There-after, the Respondent, the General Counsel, and the Charging Party,Shop-Rite Foods, Inc., d/b/a Piggly Wiggly, hereafter called Piggly133 NLRB No. 33.